Citation Nr: 0329614	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to VA benefits under 38 U.S.C.A. § 1151 for a 
kidney disability claimed to be caused by hospitalization or 
medical or surgical treatment (or a failure to provide 
treatment) by the Department of Veterans Affairs.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1956 to April 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1995 by the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to compensation for a kidney disability under 
38 U.S.C.A. § 1151.  

A hearing was held at the Board before the undersigned 
Veterans Law Judge in July 2001.  The Board remanded the case 
for additional development in October 2001.  The requested 
development has since been completed to the extent possible, 
and the case is now before the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  There is no competent evidence that the VA failed to 
diagnose and/or treat a preexisting disease or injury, or 
that a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment. 

3.  The preponderance of the evidence shows that the veteran 
does not have additional disability due to hospitalization or 
medical or surgical treatment (or a failure to provide 
treatment) by VA.


CONCLUSION OF LAW

The criteria for VA benefits pursuant to 38 U.S.C.A. § 1151 
for a kidney disability claimed to be caused by 
hospitalization, or medical or surgical treatment (or a 
failure to provide treatment) by the VA are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107).  VA has now promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Hence, it 
applies in the instant case.  The VCAA eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims and to notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in March 2002, addressed the VCAA and provided 
the appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has had a hearing.  The RO made 
appropriate attempts to obtain all relevant evidence 
identified by the appellant.  Many VA treatment records have 
been obtained.  Two VA medical opinions have also been 
obtained.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  In the circumstances of this case, 
a remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim was filed before October 1, 1997, 
the version of § 1151 that is applicable to this case is the 
earlier version that is applicable to claims filed before 
October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).  

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358.  

Under the provisions of 38 U.S.C. § 1151 applicable to claims 
filed prior to October 1, 1997, benefits may be paid for 
disability or death attributable to VA's failure to diagnose 
and/or treat a preexisting condition when VA provides 
treatment or an examination.  Disability or death due to a 
preexisting condition may be viewed as occurring "as a 
result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  The 
factual elements necessary to support a claim under section 
1151 based on failure to diagnose or treat a preexisting 
condition may vary with the facts of each case and the nature 
of the particular injury and cause alleged by the claimant.  
As a general matter, however, entitlement to benefits based 
on such claims would ordinarily require a determination that: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001.

III. Background Information

The veteran is claiming that he developed loss of size and 
function of his kidneys because the VA needlessly delayed 
providing him necessary treatment.  Specifically, he claims 
that he lost kidney function and size due to the VA 
postponing a renal artery angioplasty from January 1992, when 
it was proposed to be done, until May 1993, when the 
procedure was actually done.  

The veteran testified in support of his claim at a personal 
hearing held before the undersigned Veterans Law Judge in 
July 2001.  He stated that a VA physician told him that the 
VA waited too long to do an angioplasty, and that this caused 
him to have additional disability.  

The VA treatment records from the period of time in question 
are summarized below in two VA medical opinions and will not 
be repeated.

A written medical opinion dated in May 1995 from the section 
chief of a VA renal and hypertension clinic contains the 
following information:

The following summary is based on review of the 
medical records and nuclear medicine and radiologic 
studies.

[The appellant] is a 60-year-old veteran with 
hypertension, COPD, asbestosis, and severe 
peripheral vascular disease.  In January 1992, he 
underwent angioplasty of the L aortoiliac artery.  
At that time, stenosis of the R renal artery was 
noted which was believed to be amenable to 
angioplasty.  The patient was discharged on 
verapamil, lisinopril, and bronchodilator inhalers.  
A captopril renogram was performed on 1/28/92 to 
assess functional significance of the lesion and 
revealed mild to moderate retention of tracer in 
the R kidney both before and after captopril.  The 
official report indicated that this was consistent 
with hemodynamically significant renal artery 
stenosis.  However, this interpretation is 
questionable based on the lack of change in the 
renogram after captopril administration, since 
there should be increased tracer retention after 
captopril in the presence of a hemodynamically 
significant lesion (i.e., > than 60% stenosis).  To 
further investigate the issue, on 2/22/92, a Duplex 
sonogram of the renal arteries revealed > 60 
stenosis bilaterally.  The patient was followed in 
PV and pulmonary clinics.  On 10/26/92 he was 
admitted for RLE claudication and had transluminal 
angioplasty of the R iliac artery.  A renal consult 
was obtained because of hypertension and worsening 
renal function (the serum creatinine had increased 
from 1.4 to 1.7 since 1/92).  Meds included 
verapamil 480 mg/d and lisinopril 5 mg/d.  Renal 
recommended a renal arteriogram.  On 12/92 an 
aortogram revealed 60 % narrowing of the R renal 
artery and a somewhat small R kidney.  The patient 
was seen in renal clinic on 1/25/93 at which time 
the Cr was 2.3.  A renal ultrasound showed the R 
kidney to be 11 cm and the L kidney to be 11.6 cm 
(both normal).  A captopril renogram performed on 
4/6/93 was suggestive of bilateral renal artery 
stenosis.  On 5/25/93 the patient was admitted for 
renal arteriography, renal vein renin measurements, 
and possible renal angioplasty.  Meds included 
verapamil 240 mg/d, clonidine 0.4 mg/d, and 
Hctz/triamterene 50/75 mg/d.  The Cr was 2.0.  
There was a 60 percent stenosis distal to the 
ostium of the R renal artery which was successfully 
dilated with balloon angioplasty.  Renal vein 
renins (data available subsequent to angioplasty) 
were 2.5 both below and above the IVC, 3.3 from the 
R renal vein, and 4.8 from the L renal vein.  These 
did not suggest a hemodynamically significant 
lesion of the R renal artery, although it should be 
stated that renal vein rennin determinations are 
not accurate in predicting response to renal 
vascular surgery or angioplasty.  Four days later 
the patient presented to a hospital in Laporte IN 
with a pararenal hematoma and was transferred to 
Hines, where he required urgent blood transfusion 
in the ICU.  He recovered uneventfully and was 
discharged to the renal clinic.  On 7/19/93 the Cr 
was 1.8.  A captopril renogram performed on 1/28/94 
was not substantially changed from preangioplasty 
studies.  On 2/28/94, the Cr was 2.0 and meds 
included lisinopril 20 mg/d and nifedipine XL 30 
mg/d.  The most recent serum creatinine performed 
in 2/95 was 1.7.

It is my opinion that [the veteran] did indeed have 
stenosis of the R renal artery.  Whether or not 
this was hemodynamically significant could not be 
determined with certainty.  Because of declining 
renal function, it was ultimately elected to 
perform renal angioplasty to correct the lesion, 
after which a complication (pararenal hematoma) 
ensued.  The serum creatinine did decrease somewhat 
after the procedure, indicating some improvement or 
at least stabilization of renal function.

I believe that care of this patient was entirely 
appropriate.  The decision to perform renal surgery 
or angioplasty and the timing of the procedure are 
difficult issues in most patients with renal artery 
stenosis, and the possible benefits must be weighed 
against the risk of complications, such as occurred 
in this patient.  I do not believe that 
postponement of renal artery angioplasty resulted 
in any substantial deleterious consequences.

A VA radiology report dated in July 2000 shows that a renal 
scan revealed that split renal function was 59 percent on the 
left and 41 percent on the right.  There was no evidence of 
renal obstruction. The left renal pelvis appeared prominent.  

A VA hospital summary dated in April 2001 shows that the 
veteran was treated for renal stenosis, bilateral.  
Operations performed during the admission included 
percutaneous transluminal coronary angioplasty with stent of 
the left renal artery.  

A VA hospital summary dated in October 2002 shows that the 
veteran was treated for a primary diagnosis of right renal 
artery stenosis.  He underwent a stenting of the right renal 
artery.  It was noted that his renal function remained stable 
during the admission. 

A VA medical opinion dated in February 2003 contains the 
following information:

Summary of Case:  This is a 69-year-old man with 
diffuse vascular disease principally involving the 
lower extremities and renal arteries.  Other 
medical problems include hypertension, 
hyperlipidemia, chronic obstructive pulmonary 
disease (COPD), and elevated serum cholesterol.  He 
continues to smoke cigarettes.

In 1993 he had a right renal artery percutaneous 
transluminal angioplasty (PCTA) at an outside 
hospital for renal artery stenosis, after which he 
developed a pseudoaneurysm.  This had been followed 
ever since at Hines VA and never caused any 
clinical problems.  In April 2001, the patient 
underwent a PCTA and stent placement of the left 
renal artery because of renal artery stenosis and 
slowly progressive azotemia.  Before the procedure 
the serum creatinine was 2.4.  The risks and 
possible benefits of the procedure were explained 
to him, including the risk of at least temporary 
and possible permanent worsening of kidney function 
from the contrast load (and possible renal 
artheroembolism).  He indeed suffered acute renal 
failure after the procedure (probably from the 
contrast load), which improved over the next few 
months (he did not require dialysis.  By 9/01, the 
serum creatinine had returned to baseline (2.4).  
The serum creatinine subsequently increased to 3.2, 
which was believed to be due to overdiuresis.  
After decreasing the diuretic dose, the creatinine 
again returned to baseline (2.4) by 9/02.  On 
9/06/02, at the patient's request, he underwent 
endovascular stent-graft placement to repair the 
right renal artery pseudoaneurysm and mild 
narrowing of the artery.  The risks and possible 
benefits were again explained to the patient.  It 
was stressed that the pseudoaneurysm had not 
changed in size over the past 9 years and was 
causing no symptoms and there was no urgent need to 
repair it.  However, he was concerned about 
possible rupture in the future and wished to 
undergo the procedure.  The procedure was performed 
successfully; however, he again suffered acute 
renal failure, with the serum creatinine increasing 
to 3.8.  The serum creatinine has since declined to 
3.2 as of 3/24/03, but has not yet returned to 
baseline.

With respect to kidney size, a renal ultrasound on 
12/10/01 revealed the right and left kidneys to be 
11.2 and 11.9 cm longitudinal dimension, 
respectively, with echogenicity indicating some 
parenchymal disease (scarring).  On 12/16/02, the 
right and left kidneys were 10.4 and 11.0 cm, 
respectively.  The decrease in size may be due to 
progressive scarring or related at least in part to 
technique differences.  In any event, there is no 
evidence that the right kidney lost size due to 
delay in repairing the aneurysm, since the change 
in reported size of both kidneys was equivalent.  

In summary, this gentleman has ischemic 
nephropathy.  He has had recent stents placed in 
both renal arteries at separate times, after which 
he suffered acute renal failure on both occasions.  
After the first episode of acute renal failure in 
4/01, he did recover completely, i.e., the serum 
creatinine returned to its baseline, albeit 
elevated, value.  However, his kidney function has 
not yet completely recovered after the second 
procedure.  It was explained to the patient before 
both procedures that he might suffer acute loss of 
kidney function due to the contrast load (and 
possible renal artheroembolisms) which might be at 
least in part irreversible.  However, he elected to 
go ahead with both procedures.  He has also been 
advised repeatedly to stop smoking, since this is a 
major risk factor for vascular disease.  However, 
he had continued to smoke (although he has been 
able to decrease the number of cigarettes per day).

Medical Opinion:  It is my opinion that delay in 
performing renal artery stenting was not the cause 
of worsening kidney function; on the contrary, it 
has been stressed repeatedly to this patient that 
these procedures carry risk for worsening of kidney 
function.  In my opinion, the most important thing 
that he can do to improve his health is to 
completely stop smoking.

IV.  Analysis

Because his claim is based on failure to diagnose and/or 
treat a preexisting condition when VA provides treatment, the 
evidence must show that (1) VA failed to diagnose and/or 
treat a preexisting disease or injury; (2) a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
See VAOPGCPREC 5-2001.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the claim for benefits under 
38 U.S.C.A. § 1151, for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

The medical statement from the VA physician in May 1995 
weighs against the claim as it indicates that the veteran's 
problems are not related to the any delay in providing 
treatment.  The VA opinion of May 1995 specifically states 
that the reviewing physician believed that care of this 
patient was entirely appropriate, and the physician did not 
believe that postponement of renal artery angioplasty 
resulted in any substantial deleterious consequences.  
Similarly, the VA opinion of February 2003 does not provide 
any support for the veteran's contentions.  The physician 
stated that it was his opinion that delay in performing renal 
artery stenting was not the cause of worsening kidney 
function

Although the veteran has offered his own opinion that he had 
an increase in disability due to the kidney treatment given 
by VA, the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For the foregoing reasons, the Board finds that a kidney 
disability was not caused by hospitalization or medical or 
surgical treatment (or a failure to provide treatment) by VA.  
There is no competent evidence that the VA failed to diagnose 
and/or treat a preexisting disease or injury, or that a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment.  Accordingly, 
the Board concludes that the criteria for benefits under 
38 U.S.C.A. § 1151, for a kidney disability claimed to be 
caused by hospitalization or medical or surgical treatment 
provided by VA, are not met.  


ORDER

Compensation under 38 U.S.C.A. § 1151, for additional kidney 
disability claimed to be caused by hospitalization or medical 
or surgical treatment provided by VA is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

